UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-03897) Exact name of registrant as specified in charter:	Putnam U.S. Government Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2016 Date of reporting period:	October 1, 2015 — March 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam U.S. Government Income Trust Semiannual report 3 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: After enduring significant volatility in early 2016, markets around the world have shown fresh signs of strength as investor sentiment has improved. Many factors had fueled turbulence in the financial markets, including oil price volatility, uncertainty about U.S. monetary policy, and concerns about the ripple effects of China’s economic slowdown. In the United States, investors were encouraged by the Federal Reserve’s decision in March to hold off on raising interest rates and dialing back its 2016 rate-hike forecast to two hikes instead of four. Recent U.S. economic data also have been positive, with improvements in employment, manufacturing, and consumer confidence. Meanwhile, policymakers in Europe, China, Japan, and many emerging markets continue their efforts to lift economic growth rates. Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended March 31, 2016, as well as an outlook for the coming months. In today’s market environment, it may be helpful to consult your financial advisor to ensure that your investment portfolio is aligned with your goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 U.S. Government Income Trust Interview with your fund’s portfolio manager Mike, what was the market environment like for government securities during the six months ended March31, 2016? In many respects, the six-month reporting period was a tale of two halves. During the first half, U.S. government securities and other taxable investment-grade bonds declined slightly. This weak performance was largely the result of the Federal Reserve’s December decision to increase its target for short-term interest rates for the first time since 2006. U.S. Treasury yields modestly rose during this time, and agency mortgage-backed securities [MBS] slightly outpaced Treasuries, as conditions in the mortgage market remained fairly stable. Interest rates dropped sharply from the beginning of January through February11, as investor concern about several global economic issues fueled a broad flight from riskier market sectors and into the perceived safety of U.S. Treasuries. Longer-term Treasuries performed very well, leading all major bond-market sectors in January and February. By March, however, investor sentiment turned more positive toward corporate bonds, which rallied materially on the combination of a strong rebound in prices for oil and other commodities, less concern about China’s economy, and cautious rhetoric from the Fed. Within this environment, agency MBS as well as other U.S. government securities lagged Treasuries, as investors This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/16. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 16. U.S. Government Income Trust 5 flocked to areas of the market with higher risks and potentially higher rewards. The fund trailed both its benchmark and the average return of its Lipper peer group. What factors hampered its relative performance during the six - month reporting period? Our interest-rate and yield-curve positioning was the primary detractor versus Barclays GNMA Index, the fund’s benchmark. Consistent with our strategy of de-emphasizing interest-rate risk, the fund’s duration — a key measure of interest-rate sensitivity — was materially shorter than that of the benchmark. This positioning was particularly detrimental in January, when risk-off sentiment fueled demand for Treasuries, driving their prices higher and yields lower. During January, we began moving the fund’s duration closer to that of the benchmark, and by period-end, it was about one year shorter than the duration of the benchmark. We wanted to continue our defensive posture toward interest-rate risk. At the same time, we thought it was prudent to bring the portfolio’s duration nearer to the benchmark should recurrent bouts of market volatility trigger another flight to quality and a decline in rates. From a yield-curve perspective, we focused our short-duration positioning on the two-year portion of the curve, since rates in this area are typically highly sensitive to Fed policy. Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], produced negative results amid the broad risk-off sentiment during the early months of 2016. Additionally, investors were concerned that the lower interest rates we saw in January and February could spur an increased level of mortgage refinancing that would accelerate prepayment speeds on existing securities. Which strategies helped performance versus the benchmark? Security selection among agency pass-throughs slightly aided relative performance. However, the contribution from this part of the portfolio was dampened when the yields over Treasuries on mortgage-backed Allocations are shown as a percentage of the fund’s net assets as of 3/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value [Non-cash investments] of certain derivatives (the economic value for purposes of calculating periodic payment obligations) including to-be-announced (TBA) commitments, if any, in addition to the market value of securities. Holdings and allocations may vary over time. 6 U.S. Government Income Trust securities rose and prices declined amid the risk aversion that permeated the marketplace in January and February. What is your current view of the housing market? Home prices, as measured by the S&P/ Case-Shiller 20-City Composite Home Price Index, rose 5.6% in 2015. Broadly, housing strength was driven by strong U.S. job growth along with the level of household formations returning to the longer-term average. Additionally, the pace of distressed sales continued to fall. The Fed’s decision to hike rates in December had only a minimal impact on mortgage rates.We expect home-price appreciation to remain positive in 2016 but, in our view, to moderate from last year’s pace, because the market could be modestly held back if mortgage rates rise from their current historically low level. How did you use derivatives during the period? We used interest-rate swaps and U.S. Treasury futures in an effort to hedge the risks inherent in the fund’s Treasury term structure risk and yield-curve positioning. We also employed swaptions to try to isolate the prepayment risk associated with our CMO and mortgage pass-through holdings, to hedge duration and convexity, and to help manage overall downside risk. Total return swaps also were used in an effort to hedge sector exposure and gain exposure to specific sectors. What is your outlook for the months ahead, and how will it affect the fund’s positioning? We think U.S. gross domestic product may continue to grow at a rate near 2% over the balance of 2016. Furthermore, we expect that the Fed will continue to raise the federal funds rate if economic data indicate that it is appropriate to continue normalizing monetary policy. We believe it’s most likely that the U.S. central bank will hike rates two times this year. However, in our view, the actual pace of tightening will depend on factors such as the health of the labor market, the level Credit qualities are shown as a percentage of the fund’s net assets as of 3/31/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. U.S. Government Income Trust 7 of inflation, commodity prices, the relative strength of the U.S. dollar, actions by other central banks, and financial-market volatility. With oil and commodity prices exhibiting greater stability of late, we believe inflation indicators may begin moving higher during the next several months. If this occurs, we think yields on U.S. Treasuries may also begin to rise. With interest rates still near historic lows at period-end, we expect to continue de-emphasizing interest-rate risk because we believe fixed-income investors are not getting compensated adequately for assuming this risk. We continue to find prepayment risk attractive, given the prospect of higher interest rates. As a result, we currently plan to rely on our fundamental research expertise to continue seeking investment opportunities in IO CMOs. Thanks for your time and for bringing us up to date, Mike. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Holdings and maturity ranges may vary over time. A negative number represents cash to be allocated to to-be-announced (TBA) agency pass-through mortgage-backed securities, which the fund has agreed to purchase. 8 U.S. Government Income Trust ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. U.S. Government Income Trust 9 IN THE NEWS Since its introduction in January2012, the Federal Reserve’s interest-rate path “dot plot” has become something of a must-read for Fed watchers. The dot plot’s origins date to 2011, when the Fed was seeking a way to convey publicly more information about the central bank’s outlook. Before every other Fed meeting, officials on the policy-setting Federal Open Market Committee (FOMC) submit updated forecasts for economic growth, unemployment, inflation, and interest-rate hikes. The dots, published as a graph in the quarterly “Summary of Economic Projections,” represent anonymously delivered forecasts from individual FOMC members. In recent months, the dot plot has been criticized by some for conveying an overly hawkish message, but Federal Reserve Chair Janet Yellen has defended the dot plot, saying it should be used to manage expectations about future hikes and not be viewed as a definitive rate path. Meanwhile, after its March2016 meeting, the Fed released a dot plot more aligned with current market expectations —reducing the number of rate hikes this year to two from the four predicted in December. So, for now, the Fed and the market appear to be on the same page. 10 U.S. Government Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class Y (inception dates) (2/8/84) (4/27/92) (7/26/99) (2/6/95) (1/21/03) (4/11/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.47% 6.33% 6.21% 6.21% 5.65% 5.65% 6.16% 6.05% 6.18% 6.64% 10 years 61.17 54.73 52.24 52.24 48.67 48.67 57.69 52.57 56.06 64.69 Annual average 4.89 4.46 4.29 4.29 4.05 4.05 4.66 4.31 4.55 5.12 5 years 10.90 6.46 6.86 5.00 6.74 6.74 9.50 5.94 9.47 12.23 Annual average 2.09 1.26 1.34 0.98 1.31 1.31 1.83 1.16 1.83 2.33 3 years 3.04 –1.08 0.78 –2.13 0.67 0.67 2.22 –1.10 2.24 3.74 Annual average 1.00 –0.36 0.26 –0.72 0.22 0.22 0.73 –0.37 0.74 1.23 1 year –1.41 –5.35 –2.15 –6.95 –2.23 –3.19 –1.67 –4.86 –1.69 –1.23 6 months –0.15 –4.15 –0.52 –5.44 –0.59 –1.58 –0.29 –3.53 –0.29 –0.02 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. U.S. Government Income Trust 11 Comparative index returns For periods ended 3/31/16 Lipper GNMA Funds Barclays GNMA Index category average* Annual average (life of fund) 7.55% 6.75% 10 years 60.65 53.64 Annual average 4.85 4.38 5 years 17.53 13.38 Annual average 3.28 2.54 3 years 7.23 4.27 Annual average 2.35 1.40 1 year 2.40 1.16 6 months 1.92 1.15 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/16, there were 61, 60, 57, 54, 42, and 5 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 3/31/16 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.180 $0.132 $0.132 $0.162 $0.162 $0.198 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/15 $13.35 $13.91 $13.28 $13.23 $13.40 $13.85 $13.21 $13.22 3/31/16 13.15 13.70 13.08 13.02 13.20 13.64 13.01 13.02 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 2.74% 2.63% 2.02% 2.03% 2.45% 2.38% 2.49% 3.04% Current 30-day SEC yield 2 N/A 2.35 1.72 1.70 N/A 2.14 2.20 2.70 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 U.S. Government Income Trust Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/15 0.85% 1.58% 1.60% 1.09% 1.10% 0.60% Annualized expense ratio for the six-month period ended 3/31/16 0.88% 1.61% 1.63% 1.12% 1.13% 0.63% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 10/1/15 to 3/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.40 $8.03 $8.13 $5.59 $5.64 $3.15 Ending value (after expenses) $998.50 $994.80 $994.10 $997.10 $997.10 $999.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. U.S. Government Income Trust 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 3/31/16, use the following calculation method. To find the value of your investment on 10/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.45 $8.12 $8.22 $5.65 $5.70 $3.18 Ending value (after expenses) $1,020.60 $1,016.95 $1,016.85 $1,019.40 $1,019.35 $1,021.85 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 U.S. Government Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. U.S. Government Income Trust 15 Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays GNMA Index is an unmanaged index of Government National Mortgage Association bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2016, Putnam employees had approximately $477,000,000 and the Trustees had approximately $127,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 U.S. Government Income Trust Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. U.S. Government Income Trust17 The fund’s portfolio 3/31/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (150.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (107.0%) Government National Mortgage Association Adjustable Rate Mortgages 1 7/8s, July 20, 2026 $16,463 $16,858 Government National Mortgage Association Pass-Through Certificates 8 1/2s, December 15, 2019 3,231 3,454 7 1/2s, October 20, 2030 63,893 77,552 5 1/2s, August 15, 2035 398 446 5s, TBA, April 1, 2046 52,000,000 56,359,061 4.687s, June 20, 2045 119,606 135,522 4.667s, May 20, 2045 1,645,492 1,862,356 4.656s, May 20, 2045 6,468,136 7,320,663 4.655s, May 20, 2045 3,900,450 4,420,324 4.654s, June 20, 2045 1,168,781 1,324,610 4.634s, June 20, 2045 2,931,607 3,316,796 4.598s, May 20, 2045 6,680,778 7,547,392 4.554s, May 20, 2045 579,763 655,137 4.542s, August 20, 2065 4,979,114 5,612,912 4.524s, June 20, 2065 268,976 302,491 4.516s, June 20, 2045 251,243 282,577 4.511s, May 20, 2065 5,130,910 5,756,694 4 1/2s, with due dates from June 20, 2034 to October 20, 2045 26,575,172 28,980,915 4 1/2s, March 20, 2046 ## 409,147 449,230 4 1/2s, TBA, April 1, 2046 149,000,000 160,058,601 4.491s, December 20, 2065 5,129,899 5,623,908 4.491s, September 20, 2065 2,328,345 2,622,791 4.489s, October 20, 2065 3,350,308 3,782,980 4.484s, November 20, 2065 1,746,173 1,974,009 4.468s, May 20, 2065 507,126 567,692 4.413s, June 20, 2065 125,636 140,786 4s, with due dates from September 15, 2039 to January 15, 2046 130,919,670 141,720,620 4s, March 20, 2046 ## 1,422,030 1,541,014 4s, March 15, 2046 ## 874,284 951,945 4s, TBA, April 1, 2046 42,000,000 44,910,470 3 1/2s, with due dates from September 15, 2042 to August 20, 2045 218,417,636 232,252,880 3 1/2s, TBA, April 1, 2046 115,000,000 121,576,563 3s, March 20, 2043 1,895,799 1,972,000 3s, TBA, April 1, 2046 215,000,000 222,827,333 U.S. Government Agency Mortgage Obligations (43.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, with due dates from August 1, 2044 to March 1, 2046 3,323,142 3,573,398 3 1/2s, with due dates from April 1, 2042 to August 1, 2043 2,280,368 2,407,295 3 1/2s, TBA, April 1, 2046 8,000,000 8,375,938 3s, with due dates from March 1, 2043 to July 1, 2043 7,795,513 7,999,206 18 U.S. Government Income Trust U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (150.3%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 6s, with due dates from February 1, 2036 to May 1, 2041 $5,355,128 $6,138,288 6s, TBA, April 1, 2046 5,000,000 5,702,344 5 1/2s, February 1, 2035 1,124,271 1,265,828 5 1/2s, TBA, April 1, 2046 44,000,000 49,328,127 4 1/2s, with due dates from April 1, 2041 to December 1, 2044 23,757,030 25,979,011 4 1/2s, TBA, April 1, 2046 8,000,000 8,706,250 4s, with due dates from October 1, 2042 to March 1, 2046 47,681,277 51,499,234 4s, January 1, 2046 ## 1,786,699 1,940,174 4s, TBA, April 1, 2046 6,000,000 6,412,031 3 1/2s, with due dates from June 1, 2042 to January 1, 2046 19,193,374 20,290,933 3 1/2s, November 1, 2045 ## 1,962,636 2,072,574 3 1/2s, October 1, 2045 ## 1,958,705 2,068,117 3 1/2s, TBA, May 1, 2046 2,000,000 2,093,202 3 1/2s, TBA, April 1, 2046 3,000,000 3,145,781 3s, with due dates from October 1, 2042 to May 1, 2045 32,833,460 33,791,302 3s, TBA, May 1, 2046 35,000,000 35,831,250 3s, TBA, April 1, 2046 75,000,000 76,939,455 2 1/2s, March 1, 2043 75,968,475 75,947,705 Total U.S. government and agency mortgage obligations (cost $1,483,542,204) MORTGAGE-BACKED SECURITIES (21.1%)* Principal amount Value Agency collateralized mortgage obligations (21.1%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.038s, 2037 $284,817 $469,797 IFB Ser. 2976, Class LC, 22.821s, 2035 1,992,089 3,169,486 IFB Ser. 2979, Class AS, 22.674s, 2034 49,936 54,538 IFB Ser. 3072, Class SM, 22.197s, 2035 819,081 1,270,545 IFB Ser. 3249, Class PS, 20.836s, 2036 290,897 444,570 IFB Ser. 3065, Class DC, 18.551s, 2035 2,894,350 4,275,635 IFB Ser. 2990, Class LB, 15.831s, 2034 2,069,614 2,679,895 IFB Ser. 4136, Class ES, IO, 5.814s, 2042 6,904,006 1,203,660 Ser. 4122, Class TI, IO, 4 1/2s, 2042 6,647,447 1,019,054 Ser. 4024, Class PI, IO, 4 1/2s, 2041 5,620,585 879,352 Ser. 4018, Class DI, IO, 4 1/2s, 2041 3,816,815 511,127 Ser. 4329, Class MI, IO, 4 1/2s, 2026 12,359,696 1,386,879 Ser. 4546, Class PI, IO, 4s, 2045 17,102,865 2,638,972 Ser. 4500, Class GI, IO, 4s, 2045 8,185,468 925,695 Ser. 4425, IO, 4s, 2045 12,174,246 1,461,883 Ser. 4452, Class QI, IO, 4s, 2044 F 9,437,951 1,441,173 Ser. 4116, Class MI, IO, 4s, 2042 15,833,490 2,639,950 Ser. 4019, Class JI, IO, 4s, 2041 8,368,252 1,029,295 Ser. 3996, Class IK, IO, 4s, 2039 11,906,903 1,042,774 Ser. 4015, Class GI, IO, 4s, 2027 7,178,246 888,211 Ser. 4165, Class AI, IO, 3 1/2s, 2043 5,214,713 783,615 Ser. 4150, IO, 3 1/2s, 2043 6,694,201 1,188,254 U.S. Government Income Trust 19 MORTGAGE-BACKED SECURITIES (21.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 4136, Class IQ, IO, 3 1/2s, 2042 $9,115,501 $1,250,548 Ser. 4199, Class CI, IO, 3 1/2s, 2037 8,745,887 815,117 FRB Ser. 57, Class 2A1, 3.32s, 2043 22,812 24,535 FRB Ser. 59, Class 2A1, 3.045s, 2043 13,906 14,700 Ser. 4150, Class DI, IO, 3s, 2043 9,662,619 1,108,182 Ser. 4141, Class PI, IO, 3s, 2042 9,220,399 1,056,381 Ser. 4158, Class TI, IO, 3s, 2042 15,184,155 1,740,256 Ser. 4165, Class TI, IO, 3s, 2042 18,245,201 1,930,342 Ser. 4171, Class NI, IO, 3s, 2042 10,413,460 1,052,905 Ser. 4183, Class MI, IO, 3s, 2042 7,816,824 809,823 Ser. 4201, Class JI, IO, 3s, 2041 10,540,517 954,783 Ser. 4215, Class EI, IO, 3s, 2032 10,373,896 1,085,763 Ser. 3939, Class EI, IO, 3s, 2026 12,013,335 843,474 FRB Ser. T-56, Class A, IO, 0.524s, 2043 573,380 9,542 FRB Ser. 8, Class A9, IO, 0.461s, 2028 1,914,221 26,321 FRB Ser. 59, Class 1AX, IO, 0.272s, 2043 4,795,236 48,139 Ser. 48, Class A2, IO, 0.212s, 2033 7,107,435 53,306 Ser. 315, PO, zero%, 2043 10,159,237 8,192,130 Ser. 3369, Class BO, PO, zero%, 2037 7,951 6,946 Ser. 3391, PO, zero%, 2037 29,873 26,382 Ser. 3300, PO, zero%, 2037 99,481 88,873 Ser. 3314, PO, zero%, 2036 27,010 26,417 Ser. 3206, Class EO, PO, zero%, 2036 6,835 6,211 Ser. 3175, Class MO, PO, zero%, 2036 82,345 72,436 Ser. 3210, PO, zero%, 2036 7,282 6,743 Ser. 3326, Class WF, zero%, 2035 26,701 22,267 FRB Ser. T-56, Class 2, IO, zero%, 2043 605,686 — FRB Ser. 3117, Class AF, zero%, 2036 13,269 10,359 FRB Ser. 3036, Class AS, zero%, 2035 2,444 2,426 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.302s, 2036 484,674 955,865 IFB Ser. 05-74, Class NK, 25.335s, 2035 1,781,563 2,817,087 IFB Ser. 06-8, Class HP, 22.979s, 2036 602,918 1,036,453 IFB Ser. 07-53, Class SP, 22.612s, 2037 715,428 1,116,177 IFB Ser. 08-24, Class SP, 21.696s, 2038 2,923,313 4,214,781 IFB Ser. 05-122, Class SE, 21.585s, 2035 529,495 792,321 IFB Ser. 05-75, Class GS, 18.951s, 2035 308,706 432,620 IFB Ser. 05-106, Class JC, 18.781s, 2035 988,345 1,514,713 IFB Ser. 05-83, Class QP, 16.268s, 2034 278,850 368,768 IFB Ser. 11-4, Class CS, 12.034s, 2040 1,752,838 2,165,553 IFB Ser. 11-123, Class KS, IO, 6.167s, 2041 2,016,573 284,841 IFB Ser. 11-123, Class GS, IO, 6.117s, 2041 10,365,682 1,490,067 IFB Ser. 11-147, Class SP, IO, 5.617s, 2042 9,339,016 1,260,767 IFB Ser. 13-103, Class SK, IO, 5.487s, 2043 3,716,709 904,407 Ser. 15-16, Class MI, IO, 4 1/2s, 2045 8,562,093 1,594,690 Ser. 12-118, Class PI, IO, 4s, 2042 8,411,288 1,317,570 Ser. 12-62, Class MI, IO, 4s, 2041 6,609,935 816,373 20 U.S. Government Income Trust MORTGAGE-BACKED SECURITIES (21.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 409, Class C16, IO, 4s, 2040 $7,950,762 $1,189,935 Ser. 12-104, Class HI, IO, 4s, 2027 12,396,364 1,466,838 FRB Ser. 03-W14, Class 2A, 3.698s, 2043 24,583 25,886 FRB Ser. 03-W11, Class A1, 3.626s, 2033 1,028 1,076 FRB Ser. 04-W7, Class A2, 3.6s, 2034 12,316 13,820 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 12,873,932 1,372,285 Ser. 12-124, Class JI, IO, 3 1/2s, 2042 3,361,100 431,028 Ser. 13-22, Class PI, IO, 3 1/2s, 2042 8,137,852 1,230,826 Ser. 12-114, Class NI, IO, 3 1/2s, 2041 15,649,074 1,963,411 FRB Ser. 03-W3, Class 1A4, 3.473s, 2042 43,937 46,356 Ser. 13-55, Class IK, IO, 3s, 2043 7,615,102 852,130 Ser. 13-6, Class JI, IO, 3s, 2043 11,929,544 1,299,202 Ser. 12-151, Class PI, IO, 3s, 2043 7,506,039 890,967 Ser. 13-8, Class NI, IO, 3s, 2042 9,322,554 998,013 Ser. 12-145, Class TI, IO, 3s, 2042 8,172,123 678,286 Ser. 13-35, Class IP, IO, 3s, 2042 F 5,599,140 527,290 Ser. 13-55, Class PI, IO, 3s, 2042 12,554,070 1,094,087 Ser. 13-53, Class JI, IO, 3s, 2041 9,490,010 961,338 Ser. 13-23, Class PI, IO, 3s, 2041 9,624,106 729,219 Ser. 13-30, Class IP, IO, 3s, 2041 11,965,825 964,685 Ser. 13-23, Class LI, IO, 3s, 2041 9,132,287 754,327 Ser. 14-28, Class AI, IO, 3s, 2040 F 9,235,291 929,028 FRB Ser. 04-W2, Class 4A, 2.887s, 2044 17,019 18,202 FRB Ser. 07-95, Class A3, 0.683s, 2036 13,676,000 13,190,182 FRB Ser. 01-50, Class B1, IO, 0.397s, 2041 723,922 8,597 Ser. 98-W2, Class X, IO, 0.344s, 2028 11,916,024 580,906 Ser. 01-79, Class BI, IO, 0.304s, 2045 1,959,373 17,987 Ser. 98-W5, Class X, IO, 0.274s, 2028 3,611,988 176,084 Ser. 03-34, Class P1, PO, zero%, 2043 98,842 83,137 Ser. 08-53, Class DO, PO, zero%, 2038 209,543 194,826 Ser. 07-64, Class LO, PO, zero%, 2037 48,120 45,319 Ser. 07-44, Class CO, PO, zero%, 2037 125,662 107,922 Ser. 07-14, Class KO, PO, zero%, 2037 14,729 12,899 Ser. 06-125, Class OX, PO, zero%, 2037 2,747 2,411 Ser. 06-84, Class OT, PO, zero%, 2036 4,397 3,852 Ser. 06-46, Class OC, PO, zero%, 2036 7,394 6,462 Ser. 08-36, Class OV, PO, zero%, 2036 46,602 41,605 FRB Ser. 88-12, Class B, zero%, 2018 1,271 1,266 Government National Mortgage Association IFB Ser. 11-81, Class SB, IO, 6.264s, 2036 6,632,844 688,953 IFB Ser. 10-20, Class SC, IO, 5.718s, 2040 2,765,057 461,516 Ser. 14-133, Class IP, IO, 5s, 2044 9,514,834 1,690,405 Ser. 14-76, IO, 5s, 2044 7,709,706 1,329,606 Ser. 13-51, Class QI, IO, 5s, 2043 9,598,334 1,851,191 Ser. 13-3, Class IT, IO, 5s, 2043 4,364,352 758,808 Ser. 13-6, Class OI, IO, 5s, 2043 34,775,031 6,115,537 Ser. 13-16, Class IB, IO, 5s, 2040 3,105,028 124,033 U.S. Government Income Trust21 MORTGAGE-BACKED SECURITIES (21.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 10-35, Class UI, IO, 5s, 2040 $3,341,660 $590,592 Ser. 10-9, Class UI, IO, 5s, 2040 16,610,566 2,872,598 Ser. 09-121, Class UI, IO, 5s, 2039 11,155,607 1,976,662 Ser. 12-129, IO, 4 1/2s, 2042 5,378,370 1,055,505 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 5,098,472 551,859 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 12,818,916 2,081,407 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 5,821,640 949,306 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 3,050,405 485,518 Ser. 09-121, Class CI, IO, 4 1/2s, 2039 13,259,713 2,607,473 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 4,464,332 105,492 Ser. 10-116, Class IB, IO, 4 1/2s, 2036 73,455 835 Ser. 15-94, IO, 4s, 2045 27,814,274 6,259,630 Ser. 15-53, Class MI, IO, 4s, 2045 7,702,328 1,697,362 Ser. 15-40, IO, 4s, 2045 7,396,170 1,544,439 Ser. 14-2, Class IL, IO, 4s, 2044 3,142,616 504,735 Ser. 13-165, Class IL, IO, 4s, 2043 4,318,405 675,917 Ser. 12-56, Class IB, IO, 4s, 2042 11,642,769 1,796,682 Ser. 12-47, Class CI, IO, 4s, 2042 5,435,182 827,135 Ser. 14-104, IO, 4s, 2042 10,996,941 1,816,695 Ser. 14-4, Class IK, IO, 4s, 2039 7,005,878 640,370 Ser. 10-114, Class MI, IO, 4s, 2039 7,721,962 607,011 Ser. 14-182, Class BI, IO, 4s, 2039 13,402,563 1,984,196 Ser. 10-116, Class QI, IO, 4s, 2034 733,651 12,839 Ser. 16-4, Class JI, IO, 3 1/2s, 2046 13,304,541 1,479,066 Ser. 15-24, Class CI, IO, 3 1/2s, 2045 4,703,767 940,749 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 14,787,459 1,463,219 Ser. 15-168, Class IG, IO, 3 1/2s, 2043 13,822,209 1,482,003 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 6,879,095 625,035 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 6,315,904 573,105 Ser. 12-136, IO, 3 1/2s, 2042 10,881,281 2,113,199 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 5,567,412 761,650 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 9,884,472 1,184,160 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 4,463,649 308,532 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 5,641,902 663,454 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 7,689,042 821,574 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 5,686,262 456,635 Ser. 14-147, Class MI, IO, 3 1/2s, 2039 13,764,770 668,830 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 2,360,684 256,719 Ser. 15-99, Class TI, IO, 3 1/2s, 2039 11,621,798 1,308,033 Ser. 15-24, Class AI, IO, 3 1/2s, 2037 13,665,146 1,798,520 Ser. 15-24, Class IC, IO, 3 1/2s, 2037 6,432,437 859,123 Ser. 12-48, Class AI, IO, 3 1/2s, 2036 14,432,211 1,721,382 Ser. 14-160, Class IB, IO, 3s, 2040 20,307,540 1,693,649 Ser. 14-141, Class CI, IO, 3s, 2040 6,262,456 612,543 Ser. 14-174, Class AI, IO, 3s, 2029 9,205,087 952,892 Ser. 15-H22, Class GI, IO, 2.564s, 2065 15,519,743 2,289,162 Ser. 16-H03, Class AI, IO, 2.051s, 2066 15,725,984 1,784,679 22 U.S. Government Income Trust MORTGAGE-BACKED SECURITIES (21.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 15-H20, Class CI, IO, 2.021s, 2065 $22,439,573 $2,709,197 Ser. 15-H24, Class HI, IO, 2.02s, 2065 21,615,688 1,908,665 FRB Ser. 15-H16, Class XI, IO, 2s, 2065 13,288,687 1,686,334 Ser. 15-H25, Class BI, IO, 1.989s, 2065 14,063,651 1,683,419 Ser. 15-H22, Class AI, IO, 1.927s, 2045 23,373,241 2,779,078 Ser. 15-H10, Class HI, IO, 1.915s, 2065 24,656,934 2,850,342 Ser. 15-H23, Class TI, IO, 1.885s, 2065 17,450,057 2,090,517 Ser. 16-H04, Class KI, IO, 1.883s, 2066 16,623,657 1,601,324 Ser. 15-H23, Class DI, IO, 1.834s, 2065 8,883,084 946,795 Ser. 14-H21, Class AI, IO, 1.696s, 2064 20,688,298 2,205,373 FRB Ser. 11-H07, Class FI, IO, 1.226s, 2061 56,545,049 2,934,688 Ser. 10-158, Class OP, PO, zero%, 2040 7,123,250 6,278,438 Ser. 10-151, Class KO, PO, zero%, 2037 1,116,237 969,955 Ser. 06-36, Class OD, PO, zero%, 2036 13,351 11,754 Ser. 06-64, PO, zero%, 2034 17,871 17,468 GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147s, 2026 668,667 — FRB Ser. 98-2, IO, 1.043s, 2027 415,135 — FRB Ser. 99-2, IO, 0.84s, 2027 953,205 8,341 FRB Ser. 98-3, IO, zero%, 2027 468,422 — Total mortgage-backed securities (cost $222,134,462) ASSET-BACKED SECURITIES (1.0%)* Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.433s, 2017 $10,145,000 $10,145,000 Total asset-backed securities (cost $10,145,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.5%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.73875/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.73875 $167,931,000 $1,820,372 (2.15625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/2.15625 167,931,000 1,679 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 140,456,400 140 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 19,681,500 389,458 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 19,681,500 158,613 Goldman Sachs International 1.149/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.149 239,585,500 1,399,179 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 140,456,400 140 U.S. Government Income Trust 23 PURCHASED SWAP OPTIONS OUTSTANDING (0.5%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date cont. date/strike amount Value JPMorgan Chase Bank N.A. (1.805)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.805 $383,923,800 $767,848 1.445/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.445 383,923,800 445,352 2.19/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.19 12,594,800 158,065 (1.365)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.365 327,539,800 85,160 2.15/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.15 12,594,800 69,020 0.975/3 month USD-LIBOR-BBA/Apr-21 Apr-16/0.975 327,539,800 45,856 Total purchased swap options outstanding (cost $12,991,130) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$101.16 $62,000,000 $155,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.91 62,000,000 122,760 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.30 39,000,000 111,150 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.22 39,000,000 103,350 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.11 39,000,000 93,600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.84 39,000,000 72,930 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.91 41,000,000 300,940 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.81 41,000,000 275,520 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.69 41,000,000 243,950 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.59 41,000,000 221,810 Total purchased options outstanding (cost $3,938,752) SHORT-TERM INVESTMENTS (8.8%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.30% L Shares 67,140,973 $67,140,973 U.S. Treasury Bills 0.30%, May 19, 2016 Δ § $6,459,000 6,457,870 U.S. Treasury Bills 0.29%, May 12, 2016 Δ § 3,852,000 3,851,576 U.S. Treasury Bills 0.04%, April 28, 2016 # Δ § 5,167,000 5,166,333 U.S. Treasury Bills 0.11%, April 21, 2016 # Δ § 4,516,000 4,515,738 U.S. Treasury Bills 0.07%, April 14, 2016 Δ 100,000 99,996 U.S. Treasury Bills 0.07%, April 7, 2016 Δ 243,000 242,995 Total short-term investments (cost $87,473,770) TOTAL INVESTMENTS Total investments (cost $1,820,225,318) 24 U.S. Government Income Trust Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2015 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $996,926,794. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $904,298,823 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 16 $2,631,000 Jun-16 $(36,032) U.S. Treasury Note 5 yr (Long) 132 15,993,656 Jun-16 15,206 U.S. Treasury Note 10 yr (Short) 524 68,324,688 Jun-16 (533,089) U.S. Treasury Note Ultra 10 yr (Short) 107 15,060,250 Jun-16 (31,565) Total U.S. Government Income Trust25 WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/16 (premiums $15,020,095) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.9475/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 $83,965,500 $20,152 (1.9475)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 83,965,500 2,336,760 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 140,456,400 140 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 140,456,400 140 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 19,681,500 834,496 Goldman Sachs International 1.399/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.399 239,585,500 240 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 280,912,800 281 JPMorgan Chase Bank N.A. (1.17)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 163,769,900 339,004 (2.27)/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.27 12,594,800 388,550 1.17/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 163,769,900 494,585 (1.625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.625 191,961,900 1,034,675 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 11,494,000 1,199,502 1.625/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.625 191,961,900 1,645,112 Total WRITTEN OPTIONS OUTSTANDING at 3/31/16 (premiums $3,938,750) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$100.45 $62,000,000 $79,360 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.20 62,000,000 62,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.63 39,000,000 58,890 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.56 39,000,000 55,380 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.44 39,000,000 49,140 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.75 62,000,000 39,680 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.19 39,000,000 38,220 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.95 39,000,000 30,420 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.50 62,000,000 30,380 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.91 39,000,000 28,860 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.77 39,000,000 25,350 26 U.S. Government Income Trust WRITTEN OPTIONS OUTSTANDING at 3/31/16 (premiums $3,938,750) (Unaudited) cont. Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$99.53 $39,000,000 $19,890 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.14 41,000,000 133,660 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.05 41,000,000 119,310 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.92 41,000,000 102,090 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.83 41,000,000 90,200 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.38 41,000,000 48,790 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.28 41,000,000 42,640 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.16 41,000,000 35,670 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.06 41,000,000 31,160 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $19,313,450 $(473,237) $407,128 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 19,313,450 (490,735) 295,496 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 38,607,400 (255,272) 25,867 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 77,214,800 (542,434) 22,392 (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 19,313,450 (513,892) (469,838) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 19,313,450 (540,777) (504,274) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 84,592,900 560,428 553,238 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 84,592,900 540,777 532,089 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 77,214,800 236,432 (136,670) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 154,429,600 494,175 (253,265) U.S. Government Income Trust27 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 $84,592,900 $487,027 $(504,174) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 84,592,900 482,180 (637,831) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/16 (proceeds receivable $111,149,609) (Unaudited) Principal Settlement Agency amount date Value Federal Home Loan Mortgage Corporation, 4s, April 1, 2046 $1,000,000 4/13/16 $1,067,422 Federal Home Loan Mortgage Corporation, 3 1/2s, April 1, 2046 4,000,000 4/13/16 4,187,969 Federal National Mortgage Association, 4s, April 1, 2046 55,000,000 4/13/16 58,776,954 Federal National Mortgage Association, 3 1/2s, April 1, 2046 2,000,000 4/13/16 2,097,187 Federal National Mortgage Association, 3s, April 1, 2046 40,000,000 4/13/16 41,034,376 Government National Mortgage Association, 4 1/2s, April 1, 2046 1,000,000 4/20/16 1,074,219 Government National Mortgage Association, 4s, April 1, 2046 3,000,000 4/20/16 3,207,891 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $83,965,500 $1,090,443 3/30/26 1.91% 3 month USD- $(1,003,500) LIBOR-BBA 36,890,600 (487) 3/16/26 3 month USD- 1.79701% 547,542 LIBOR-BBA 428,875,800 E 964,066 6/15/18 1.20% 3 month USD- (1,598,467) LIBOR-BBA 108,328,800 E 763,038 6/15/26 1.90% 3 month USD- (1,440,044) LIBOR-BBA 5,599,400 E 1,530 6/15/21 1.45% 3 month USD- (58,311) LIBOR-BBA 23,090,500 (305) 3/17/26 1.787% 3 month USD- (320,142) LIBOR-BBA 36,890,600 (487) 3/16/26 3 month USD- 1.79882% 553,841 LIBOR-BBA 36,890,600 (487) 3/16/26 3 month USD- 1.8005% 559,732 LIBOR-BBA 36,890,600 (487) 3/16/26 3 month USD- 1.80312% 568,885 LIBOR-BBA 28 U.S. Government Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $36,890,600 $(487) 3/16/26 3 month USD- 1.80242% $566,439 LIBOR-BBA 12,094,100 E (82,455) 6/15/46 3 month USD- 2.25% 185,369 LIBOR-BBA 1,511,400 E (51) 4/5/46 2.2375% 3 month USD- (33,973) LIBOR-BBA 26,300,000 (347) 3/18/26 1.78722% 3 month USD- (364,178) LIBOR-BBA 26,300,000 (347) 3/18/26 1.79757% 3 month USD- (389,972) LIBOR-BBA 37,819,600 (499) 3/21/26 1.7325% 3 month USD- (322,600) LIBOR-BBA 37,819,600 (499) 3/21/26 1.73% 3 month USD- (313,648) LIBOR-BBA 5,037,900 (67) 3/30/26 1.73% 3 month USD- (39,807) LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $2,104,966 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(18,352) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,037,258 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,043) USD-LIBOR) 4.00% 30 year Fannie Mae pools Barclays Bank PLC 1,029,343 — 1/12/40 4.50% (1 month Synthetic MBX Index 5,547 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,839,784 — 1/12/42 4.00% (1 month Synthetic TRS Index (16,329) USD-LIBOR) 4.00% 30 year Fannie Mae pools 137,188 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,196) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,646,254 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,352) USD-LIBOR) 4.00% 30 year Fannie Mae pools 116,020 — 1/12/40 5.00% (1 month Synthetic TRS Index (1,023) USD-LIBOR) 5.00% 30 year Fannie Mae pools U.S. Government Income Trust 29 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $3,004,131 $— 1/12/40 4.00% (1 month Synthetic MBX Index $16,825 USD-LIBOR) 4.00% 30 year Fannie Mae pools 45,001,602 — 1/12/40 4.00% (1 month Synthetic MBX Index 252,035 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,117,370 — 1/12/39 6.00% (1 month Synthetic TRS Index (2,112) USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,980,031 — 1/12/40 4.00% (1 month Synthetic MBX Index 27,891 USD-LIBOR) 4.00% 30 year Fannie Mae pools 122,034 — 1/12/38 6.50% (1 month Synthetic TRS Index (47) USD-LIBOR) 6.50% 30 year Fannie Mae pools 61,041 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 246 USD-LIBOR 5.50% 30 year Fannie Mae pools 61,041 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 246 USD-LIBOR 5.50% 30 year Fannie Mae pools 146,606 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 590 USD-LIBOR 5.50% 30 year Fannie Mae pools 142,753 — 1/12/40 4.50% (1 month Synthetic TRS Index (1,363) USD-LIBOR) 4.50% 30 year Fannie Mae pools 24,525 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 99 USD-LIBOR 5.50% 30 year Fannie Mae pools 1,990,641 — 1/12/34 (5.50%) 1 month Synthetic TRS Index 4,601 USD-LIBOR 5.50% 30 year Fannie Mae pools 35,122,742 — 1/12/41 5.00% (1 month Synthetic MBX Index 44,765 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,988,308 — 1/12/40 4.50% (1 month Synthetic MBX Index 16,105 USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,484,253 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 2,116 USD-LIBOR 6.50% 30 year Fannie Mae pools 3,498,312 — 1/12/39 5.50% (1 month Synthetic TRS Index (14,085) USD-LIBOR) 5.50% 30 year Fannie Mae pools 4,037,826 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (17,964) USD-LIBOR 6.00% 30 year Fannie Mae pools 30 U.S. Government Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $2,080,962 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(803) USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,044,531 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 46,067 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,455,892 — 1/12/43 3.50% (1 month Synthetic TRS Index (14,443) USD-LIBOR) 3.50% 30 year Fannie Mae pools 11,237,300 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (31,298) USD-LIBOR 5.50% 30 year Fannie Mae pools 6,773,344 — 1/12/40 5.00% (1 month Synthetic MBX Index 10,740 USD-LIBOR) 5.00% 30 year Fannie Mae pools 35,895,408 — 1/12/41 5.00% (1 month Synthetic MBX Index 96,175 USD-LIBOR) 5.00% 30 year Fannie Mae pools 63,181,682 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (218,405) USD-LIBOR 6.50% 30 year Fannie Mae pools 19,578,276 — 1/12/41 5.00% (1 month Synthetic MBX Index 52,457 USD-LIBOR) 5.00% 30 year Fannie Mae pools Citibank, N.A. 59,413 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 239 USD-LIBOR 5.50% 30 year Fannie Mae pools Credit Suisse International 592,881 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,589 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,795,745 — 1/12/36 5.00% (1 month Synthetic TRS Index (12,863) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,990,641 — 1/12/34 5.50% (1 month Synthetic TRS Index (4,601) USD-LIBOR) 5.50% 30 year Fannie Mae pools 61,041 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 246 USD-LIBOR 5.50% 30 year Fannie Mae pools 2,064,389 — 1/12/42 4.00% (1 month Synthetic TRS Index (18,323) USD-LIBOR) 4.00% 30 year Fannie Mae pools 268,903 — 1/12/41 5.00% (1 month Synthetic MBX Index 343 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools U.S. Government Income Trust 31 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $4,519,238 $— 1/12/41 (5.00%) 1 month Synthetic TRS Index $41,270 USD-LIBOR 5.00% 30 year Fannie Mae pools 3,281,770 — 1/12/44 4.00% (1 month Synthetic TRS Index (35,785) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,023,112 — 1/12/41 4.00% (1 month Synthetic TRS Index (17,638) USD-LIBOR) 4.00% 30 year Fannie Mae pools 42,615 — 1/12/43 3.50% (1 month Synthetic TRS Index (423) USD-LIBOR) 3.50% 30 year Fannie Mae pools 13,672,821 — 1/12/45 4.00% (1 month Synthetic TRS Index (166,184) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,103,894 — 1/12/45 4.00% (1 month Synthetic TRS Index (13,417) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,087,615 — 1/12/45 3.50% (1 month Synthetic TRS Index (14,863) USD-LIBOR) 3.50% 30 year Fannie Mae pools 5,202,006 (30,074) 1/12/41 (4.00%) 1 month Synthetic TRS Index 18,106 USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG 90,179 — 1/12/40 4.00% (1 month Synthetic TRS Index (814) USD-LIBOR) 4.00% 30 year Fannie Mae pools 142,753 — 1/12/40 (4.50%)1 month Synthetic TRS Index 1,363 USD-LIBOR 4.50% 30 year Fannie Mae pools 80,891 — 1/12/40 5.00% (1 month Synthetic TRS Index (713) USD-LIBOR) 5.00% 30 year Fannie Mae pools 314,045 — 1/12/41 4.50% (1 month Synthetic MBX Index 1,447 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 2,795,745 — 1/12/36 (5.00%) 1 month Synthetic TRS Index 12,863 USD-LIBOR 5.00% 30 year Fannie Mae pools Goldman Sachs International 3,334,904 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,287) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,572,657 — 1/12/38 6.50% (1 month Synthetic TRS Index (993) USD-LIBOR) 6.50% 30 year Fannie Mae pools 32 U.S. Government Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $7,592,606 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(14,354) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,887,314 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,114) USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,565,603 — 1/12/42 4.00% (1 month Synthetic TRS Index (40,523) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,565,603 — 1/12/42 4.00% (1 month Synthetic TRS Index (40,523) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,394,190 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (15,190) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,650,765 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,706) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,918,219 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 11,749 USD-LIBOR 5.50% 30 year Fannie Mae pools 44,345 — 1/12/39 (5.50%) 1 month Synthetic TRS Index 179 USD-LIBOR 5.50% 30 year Fannie Mae pools 1,516,049 — 1/12/40 4.00% (1 month Synthetic TRS Index (13,688) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,886,009 — 1/12/39 6.00% (1 month Synthetic TRS Index (5,456) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,484,731 — 1/12/38 6.50% (1 month Synthetic TRS Index (959) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,868,243 — 1/12/41 4.00% (1 month Synthetic TRS Index (16,288) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,357,832 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,296) USD-LIBOR) 6.50% 30 year Fannie Mae pools 6,019,882 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (20,809) USD-LIBOR 6.50% 30 year Fannie Mae pools 223,174 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (771) USD-LIBOR 6.50% 30 year Fannie Mae pools 595,150 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,057) USD-LIBOR 6.50% 30 year Fannie Mae pools U.S. Government Income Trust 33 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $529,643 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(1,831) USD-LIBOR 6.50% 30 year Fannie Mae pools 739,716 — 1/12/38 6.50% (1 month Synthetic TRS Index (285) USD-LIBOR) 6.50% 30 year Fannie Mae pools 398,513 — 1/12/41 (4.00%) 1 month Synthetic MBX Index (2,229) USD-LIBOR 4.00% 30 year Ginnie Mae II pools 3,397,644 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,311) USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,248,090 — 1/12/42 4.00% (1 month Synthetic TRS Index (46,581) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,362,477 — 1/12/42 4.00% (1 month Synthetic TRS Index (29,844) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,554,351 — 1/12/39 6.00% (1 month Synthetic TRS Index (10,500) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,203,846 — 1/12/41 4.00% (1 month Synthetic TRS Index (19,214) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,412,519 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 40,296 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,095,554 — 1/12/45 4.00% (1 month Synthetic TRS Index (13,316) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,123,880 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 11,149 USD-LIBOR 3.50% 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 669,241 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,835) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,412,816 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 40,297 USD-LIBOR 5.00% 30 year Fannie Mae pools Total 34 U.S. Government Income Trust ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $—­ $10,145,000 Mortgage-backed securities —­ 186,313,433 24,534,885 Purchased options outstanding —­ 1,701,010 —­ Purchased swap options outstanding —­ 5,340,882 —­ U.S. government and agency mortgage obligations —­ 1,492,832,117 5,623,908 Short-term investments 67,140,973 20,334,508 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(585,480) $—­ $—­ Written options outstanding —­ (1,121,090) —­ Written swap options outstanding —­ (8,293,637) —­ Forward premium swap option contracts —­ (669,842) —­ TBA sale commitments —­ (111,446,018) —­ Interest rate swap contracts —­ (5,634,906) —­ Total return swap contracts —­ (170,684) —­ Totals by level $—­ During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. U.S. Government Income Trust35 The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ Proceeds transfers transfers Balance Investments as of discounts/ gain/ (deprecia- Cost of from into out of as of in securities: 9/30/15 premiums (loss) tion) # purchases sales Level 3† Level 3† 3/31/16 Asset-backed securities $—­ $—­ $—­ $—­ $10,145,000 $—­ $—­ $—­ $10,145,000 Mortgage- backed securities $12,211,524 (1,422,316) —­ 1,239,548 12,506,129 —­ —­ —­ $24,534,885 U.S. government and agency mortgage obligations $—­ —­ —­ 18,792 5,566,933 38,183 —­ —­ $5,623,908 Totals $—­ $—­ $—­ † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $1,258,340 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. 36U.S. Government Income Trust Statement of assets and liabilities 3/31/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,753,084,345) $1,746,825,743 Affiliated issuers (identified cost $67,140,973) (Notes 1 and 5) 67,140,973 Interest and other receivables 7,328,034 Receivable for shares of the fund sold 1,304,845 Receivable for investments sold 4,361,273 Receivable for sales of delayed delivery securities (Note 1) 85,968,630 Receivable for variation margin (Note 1) 3,938,834 Unrealized appreciation on forward premium swap option contracts (Note 1) 1,836,210 Unrealized appreciation on OTC swap contracts (Note 1) 757,641 Premium paid on OTC swap contracts (Note 1) 30,074 Prepaid assets 59,796 Total assets LIABILITIES Payable for investments purchased 5,083,181 Payable for purchases of delayed delivery securities (Note 1) 784,376,683 Payable for shares of the fund repurchased 2,052,534 Payable for compensation of Manager (Note 2) 335,037 Payable for custodian fees (Note 2) 45,899 Payable for investor servicing fees (Note 2) 287,102 Payable for Trustee compensation and expenses (Note 2) 508,342 Payable for administrative services (Note 2) 3,625 Payable for distribution fees (Note 2) 594,068 Payable for variation margin (Note 1) 4,845,746 Unrealized depreciation on OTC swap contracts (Note 1) 958,399 Unrealized depreciation on forward premium swap option contracts (Note 1) 2,506,052 Written options outstanding, at value (premiums $18,958,845) (Notes 1 and 3) 9,414,727 TBA sale commitments, at value (proceeds receivable $111,149,609) (Note 1) 111,446,018 Other accrued expenses 167,846 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,083,421,504 Undistributed net investment income (Note 1) 14,815,265 Accumulated net realized loss on investments (Note 1) (99,940,168) Net unrealized depreciation of investments (1,369,807) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) U.S. Government Income Trust 37 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($782,085,931 divided by 59,494,165 shares) $13.15 Offering price per class A share (100/96.00 of $13.15)* $13.70 Net asset value and offering price per class B share ($16,050,818 divided by 1,227,278 shares)** $13.08 Net asset value and offering price per class C share ($63,165,114 divided by 4,850,049 shares)** $13.02 Net asset value and redemption price per class M share ($13,435,157 divided by 1,017,814 shares) $13.20 Offering price per class M share (100/96.75 of $13.20)† $13.64 Net asset value, offering price and redemption price per class R share ($24,432,478 divided by 1,877,846 shares) $13.01 Net asset value, offering price and redemption price per class Y share ($97,757,296 divided by 7,507,013 shares) $13.02 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 38 U.S. Government Income Trust Statement of operations Six months ended 3/31/16 (Unaudited) INVESTMENT INCOME Interest (including interest income of $59,637 from investments in affiliated issuers) (Note 5) $6,276,075 Total investment income EXPENSES Compensation of Manager (Note 2) 2,018,461 Investor servicing fees (Note 2) 853,962 Custodian fees (Note 2) 61,372 Trustee compensation and expenses (Note 2) 43,489 Distribution fees (Note 2) 1,514,642 Administrative services (Note 2) 17,334 Other 228,892 Total expenses Expense reduction (Note 2) (1,213) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (11,550,178) Net realized loss on swap contracts (Note 1) (11,672,700) Net realized gain on futures contracts (Note 1) 4,553 Net realized gain on written options (Notes 1 and 3) 17,852,346 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 2,071,266 Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. U.S. Government Income Trust 39 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/16* Year ended 9/30/15 Operations: Net investment income $1,539,136 $23,608,734 Net realized loss on investments (5,365,979) (4,418,056) Net unrealized appreciation (depreciation) of investments 2,071,266 (23,064,838) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (10,936,923) (20,142,427) Class B (166,237) (304,565) Class C (656,643) (1,121,475) Class M (168,762) (319,493) Class R (297,401) (581,086) Class Y (1,493,300) (2,490,438) Increase (decrease) from capital share transactions (Note 4) (68,729,817) 33,353,530 Total increase (decrease) in net assets NET ASSETS Beginning of period 1,081,131,454 1,076,611,568 End of period (including undistributed net investment income of $14,815,265 and $26,995,395, respectively) *
